                                          Case 4:20-cv-02394-JST Document 24 Filed 05/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NEERAJ SHARMA, et al.,                           Case No.20-cv-02394-JST
                                                       Plaintiffs,
                                   8
                                                                                          CLERK'S NOTICE SETTING CASE
                                                v.                                        MANAGEMENT CONFERENCE
                                   9

                                  10     VOLKSWAGEN AG, et al.,                           Re: Dkt. No. 21
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          YOU ARE NOTIFIED THAT a Case Management Conference is set for August 25,

                                  14   2020 at 2:00 P.M. before the Honorable JON S. TIGAR. The Joint Case Management Conference

                                  15   Statement is due August 18, 2020 by 5:00 P.M.

                                  16          Please report to Courtroom 6, 2nd Floor, Ronald Dellums Federal Building, 1301 Clay

                                  17   Street, Oakland, CA 94612.

                                  18   Dated: May 20, 2020

                                  19
                                                                                       Susan Y. Soong
                                  20                                                   Clerk, United States District Court
                                  21
                                                                                       By: ________________________
                                  22                                                   Mauriona Lee, Deputy Clerk to the
                                                                                       Honorable JON S. TIGAR
                                  23                                                   510-637-3530
                                  24

                                  25

                                  26
                                  27

                                  28
